Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments to the specification filed on 5/17/2021 were not entered since they were not made in accordance with 37 CFR 1.121.
The replacement drawings filed on 5/17/2021 have been entered.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert L. McKellar on 5/26/2021.

The paragraph on lines 21-30 of page 5 of the specification has been amended as follows:
--Figure 4 shows the pouring spout 2 bisected by line A-A of Figure 1. This Figure shows the inside of the pouring spout 2 along line A-A bisecting the pouring spout 2. The pouring spout 2 has a top end 4 and a bottom end 6. The pouring spout 2 has an elongated portion 8. This elongated housing portion 8 has a top end 10 and a bottom end 12. The elongated housing 8 is inserted into the flexible plug 14. The flexible plug 14 has top end 16 and a bottom end 18. This flexible plug 14 has an outside surface 20 and an inside surface 22 (shown in Figure 4). The flexible plug 14 also has a top opening 26 and a bottom opening 24. The flexible plug 14 also has a top surface 28.--.


--Figure 5 shows 

The paragraph on lines 21-24 of page 6 of the specification has been amended as follows:
--Figure 6 shows the pouring spout 2 bottom end cap 54 bisected by line C-C. The bottom end cap 54 has a top 68, a mesh 66, a bottom 64 and the lips 74 that hold the mesh 66 in place. Also shown is the bottom end 12 of the elongated housing 8.--.

The paragraph on lines 1-6 of page 7 of the specification has been amended as follows:
--The flexible plug 14 has a top end 16 and a bottom end 18. The elongated housing 8 is inserted into the bottom of the flexible plug 14. The flexible plug 14 has an outside surface 20 and an inside surface 22 (shown in Figure 7D). The flexible plug 14 also has a top opening 26 and a bottom opening 24 (Figure 8). The flexible plug 14 also has a top surface 28.--.

The paragraph on lines 27-31 of page 7 of the specification has been amended as follows:
--Figure 7A shows the bottom cap 54 of the elongated housing 8 with line E-E bisecting the bottom cap 54 of the elongated housing 8 (See also Figure 7H). The bottom cap 54 has a top end 64 and a bottom end 68. Just above the bottom end 68 of the bottom cap 54 is a mesh screen 66. The bottom cap 54 has an opening 70 through it (See also Figure 7A).--.


-- Figures 7B to 7H show top views of the various components of pouring spout 76, namely, Figure 7B shows the top cap 52 and the spout 8; Figure 7C shows the top mesh 58; Figure 7D shows the flexible plug 14; Figure 7E the elongated housing 8; Figure 7F the filter cartridge 75; Figure 7G, shows the bottom cap 54, and Figure 7H, the bottom screen 66. Figure 71 shows the cross sectional through line D-D and Figure 7J shows the cross-sectional through line E-E--.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
The  reference number 58 must be changed to 56 for the top end of top end cap 52 mentioned on line 22 of page 7 of the specification must be added to FIG. 7A as shown in the attached drawing;
A lead line and reference number 60 for the bottom end of top end cap 52 mentioned on line 22 of page 7 of the specification must be added to FIG. 7A as shown in the attached drawing;
A lead line and reference number 72 for the charcoal mentioned on line 17 of page 7 as well as a drawing symbol for the charcoal in the same manner as FIG. 4 must be added to FIG. 7A as shown in the attached drawing;
A lead line and reference number 48 for the bottom end opening of the vacuum release tube 40 mentioned on line 12 of page 7 of the specification must be added to FIG. 7A as shown in the attached drawing;
A lead line and reference number 50 for the middle portion of the vacuum release tube 40 mentioned on line 12 of page 7 of the specification must be added to FIG. 7A as shown in the attached drawing;

The lead lines and associated reference numbers 10 pointing out the top end of spout 30 and the pointing to the flexible plug 24 must be deleted from FIG. 7A as shown in the attached drawing;
A lead line with an arrow including the reference number 10 pointing out the top end of the elongated housing portion 8 mentioned on line 33 of page 6 of the specification must added to FIG. 7A in the same manner as in FIG. 1 as shown in the attached drawing;
Reference number “6” must be changed to -54- to correctly point out the bottom end cap in FIG. 7G as shown in the attached drawing;
Reference number “66” must be changed to -54- to correctly point out the bottom end cap in FIG. 7H as shown in the attached drawing;
A lead line and reference number 66 for the mesh screen mentioned on lines 29-30 of page 7 of the specification must be added to FIG. 7H as shown in the attached drawing;
A lead line and reference number 54 for the bottom end cap must be added to FIG. 7J;
FIG. 7C must include a lead line and reference number 62 for the opening in the top cap mentioned on line 25 of page 7 of the specification as shown in the attached drawing;
A lead line and reference number 12 for pointing out the bottom end elongated housing portion 8 must be added to FIG. 7A as shown in the attached drawing.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773